Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Applicant’s arguments and amendments filed on 12/17/2020 have been entered.
Claim status:
Claims 1, 3-6, 8, 10-13, 21-25 and 27 are pending.
Claims 1, 3, 5-6, 8 and 22 are amended.
Claims 2, 7, 9, 14-20 and 26 are cancelled.
Claim 27 is new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 6, 8, 10, 13, 21-22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cera et al. (US Pat. Pub. No. 20060247850, “Cera”) in view of Baldwin et al. (US Pat. Pub. No. 20130235037, “Baldwin”) and Bennett et al. (US Pat. Pub. No. 20110161843, “Bennett”).
Regarding claim 1, Cera teaches A device comprising: one or more processors; and a memory in communication with the one or more processors, the memory comprising executable instructions that, when executed by, the one or more processors, cause the device to perform functions of ([0083] “One preferred embodiment of the NeXGen software application includes a computer architecture as seen in FIG. 12.  The NeXGen application will typically run on a client workstation.  One preferred embodiment is a Windows XP based PC workstation with dual 3.0 GHz Xeon processors and having 2 Gbytes of RAM memory”):
receiving a request for exporting a three-dimensional (3D) object in an application to a file having a 3D file format, the 3D object including a plurality of components; (Fig.13 and Paragraph [0108][0109] discloses an application nextGen where a user instructs to a load .nif file (which has 3d model/object ) into memory. The format of .nif file is 3d. The 3d object has plurality of contents as it compasses 2D, 3D travel time and overview models.  “[0109]….Also, at application launch, the user interface layer instructs the animation layer to load the relevant .nif files into memory in accordance with the entitlements. The .nif files loaded are created as part of the "per station" development process and house the graphical world and its attributes.  Depending on a customer's entitlements, these files may encompass 2D, 3D, travel time and overview worlds.)”;
replacing the identified text character with a corresponding 3D model in the file ([0096] “….The roadway signs, town name signs, and other 2D labels are replaced by 3D versions.  These changes are made in the 3 ds max application to produce the completed 3D scene for a metropolitan area”);
Even though Cera teaches one component of the plurality of components is a two-dimensional (2D) text component ([0096] “….The roadway signs, town name signs, and other 2D labels are replaced by 3D versions”) but is silent about determining if at least one component of the plurality of components is a two-dimensional (2D) text component by examining a tag identifier associated with the at least one component of the plurality of components. 
Baldwin teaches determining if at least one component of plurality of components is a two-dimensional (2D) text component by examining the plurality of components ([0022] “Once one or more 2D representations of the 3D object have been created, the system could also scan each 2D representation to determine if any representation has alphanumeric characters to create one or more text files that contain alphanumeric text detected upon the 3D object”. “[0024] Where the protected content is alphanumeric text, such as a trademarked word mark or a copyrighted text, the system is preferably configured to pattern-match the protected content against alphanumeric text detected either upon a surface of the 3D object, or formed by the 3D object itself”) and 
Bennett teaches determining if at least one component of the plurality of components is a two-dimensional (2D) component by examining a tag identifier associated with the at least one component of the plurality of components ([0073] “In embodiments, tags may be included in markup documents to indicate types and characteristics of 2D and 3D content included or referenced therein.  For instance, a "3D" element may be defined to indicate particular content as three-dimensional.  An example 3D element is shown as follows:
 [0074] ….where mediafile.mpg is an MPEG video file that is indicated by the 3D tag as containing 3D content.  Similarly, a "2D" element may be defined to indicate particular content as two-dimensional.  An example 2D element is shown as follows: 
[0075] ….; where imagefile.jpg is an JPG image file that is indicated by the 2D tag as containing 2D content”).
Bennett, Baldwin and Cera are analogous art as both of them are related to 2D object manipulation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Cera by determining if at least one component of plurality of components is a two-dimensional (2D) text component by examining the plurality of components as taught by Baldwin and determining if at least one component of the plurality of components is a two-dimensional (2D) component by examining a tag identifier associated with the at least one component of the plurality of components as taught by Bennett.

Cera modified by Baldwin and Bennett teaches upon determining that the at least one component is a 2D text component, referencing a database to identify a text character that corresponds to the 2D text component (Baldwin [0019] “….For example, where the protected subject matter has a visually unique component, such as a copyrighted picture, copyrighted drawing, or a trademarked logo, the database could contain one or more images of the visually unique component.  Where the protected subject matter is a trademarked word mark or a copyrighted text, the database could contain alphanumeric text containing the trademarked or copyrighted text” . “[0024] Where the protected content is alphanumeric text, such as a trademarked word mark or a copyrighted text, the system is preferably configured to pattern-match the protected content against alphanumeric text detected either upon a surface of the 3D object, or formed by the 3D object itself”); and
adding metadata relating to the corresponding 3D model to the file having the 3D file format (Baldwin Claim 9 recites metadata embedded in a file:
“9. The method of claim 1, further comprising analyzing metadata embedded within the file when the protected subject matter is detected. 
[0025] “In either case, when the system detects that the virtualized representation of the 3D object either contains protected subject matter, the system generally sends an alert that notifies a party or another module that the file is capable of being used to create 3D object that contains protected subject matter.  Such an alert is preferably sent with additional metadata related to the file”);

wherein the tag identifier identifies a type of component for each of the plurality of components, the type of component being at least one of a 2D text component or a mesh component (Bennett ([0073] “In embodiments, tags may be included in markup documents to indicate types and characteristics of 2D and 3D content included or referenced therein.  For instance, a "3D" element may be defined to indicate particular content as three-dimensional.  An example 3D element is shown as follows:
 [0074] ………; where mediafile.mpg is an MPEG video file that is indicated by the 3D tag as containing 3D content.  Similarly, a "2D" element may be defined to indicate particular content as two-dimensional.  An example 2D element is shown as follows: 
[0075] …………. where imagefile.jpg is an JPG image file that is indicated by the 2D tag as containing 2D content”).

Claim 8 is directed to a method claim and its elements are similar in scope and functions performed by the device claim 1 and is rejected with same rationales as shown in the rejection of claim 1.

[0083] “One preferred embodiment of the NeXGen software application includes a computer architecture as seen in FIG. 12.  The NeXGen application will typically run on a client workstation.  One preferred embodiment is a Windows XP based PC workstation with dual 3.0 GHz Xeon processors and having 2 Gbytes of RAM memory”. Bennett [0236] “Removable storage drive 3514 interacts with a removable storage unit 3516.  Removable storage unit 3516 includes a computer useable or readable storage medium 3524 having stored therein computer software 3528B (control logic) and/or data”) and its elements are similar in scope and functions performed by the device claim 1 and is rejected with same rationales as shown in the rejection of claim 1.

Regarding claims 6, 13 and 25 Cera modified by Baldwin and Bennett teaches wherein the executable instructions when executed by the one or more processors, further cause the device to perform functions of placing the corresponding 3D model at an appropriate location in the file (Cera Fig.13 and Paragraph [0108][0109] discloses an application nextGen where a user instructs to a load .nif file (which has 3d model/object in an appropriate location);

Regarding claim 10 Cera modified by Baldwin and Bennett teaches wherein the tag identifier includes an identifier for 2D type text (Bennett [0073] “In embodiments, tags may be included in markup documents to indicate types and characteristics of 2D and 3D content included or referenced therein.  For instance, a "3D" element may be defined to indicate particular content as three-dimensional.  An example 3D element is shown as follows:
 [0075] &lt;2D&gt;imagefile.jpg&lt;/2D&gt; where imagefile.jpg is an JPG image file that is indicated by the 2D tag as containing 2D content”).

Regarding claim 21 Cera modified by Baldwin and Bennett teaches wherein the at least one component of the plurality of components is a non-mesh two-dimensional (2D) text component (Cera ([0096] “….The roadway signs, town name signs, and other 2D labels are replaced by 3D versions.  These changes are made in the 3 ds max application to produce the completed 3D scene for a metropolitan area”);

Regarding claim 27 Cera modified by Baldwin and Bennett teaches wherein the tag identifier is included in a data structure that accompanies the 3D object (Bennett “[0118] For instance, in an embodiment, the first object may be identified based on an identifier for the first object (e.g., a filename) or a structure of the first object itself (e.g., file contents, such as header information))”.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cera modified by Baldwin and Bennett as applied to claim 1 above, and further in view of Clatworthy et al. (US Pat. Pub. No. 20080007567, “Clatworthy”).
Regarding claim 3, even though Cera modified by Baldwin and Bennett teaches exporting the 3D object to the file after replacing the identified 2d text character (Cera [0096] “….The roadway signs, town name signs, and other 2D labels are replaced by 3D versions.  These changes are made in the 3 ds max application to produce the completed 3D scene for a metropolitan area”) but is silent about determining that there are no 2D text components in the plurality of components.
Clatworthy teaches determining that there are no 2D components in the plurality of components (Fig. 17, [0132] “…..The 3D object module 1120 in step 1735 determines if there is another 2D object 1315 to convert.  If so, then the method 1700 returns to step 1725 to select the new 2D object 1315 for conversion”. Here the checking is happening to identify if there is any 2d content left and if there is then it loops back if there is no more 2d content then it proceed to next step);
Clatworthy and Cera modified by Baldwin and Bennett are analogous art as all of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Cera modified by Baldwin and Bennett by exporting the 3D object to the file upon determining that there are no 2D text components in the plurality of components by taking the teaching of determining that there are no 2D components in the plurality of components as taught by Clatworthy.
The motivation for the above is to write the completed 3d model instead of regenerating 3d model again and again when 2d text are found later and thereby improve the processing time.

Claims 4, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cera modified by Baldwin and Bennett as applied to claims 1, 8 and 22 above, and further in view of Kataoka et al. (US Pat. Pub. No. 20170019126, “Kataoka”).
Regarding claims 4, 11 and 23 even though Cera modified by Baldwin and Bennett teaches wherein the text character is identified by looking up the 2D text component in a data base (Baldwin [0019] “….For example, where the protected subject matter has a visually unique component, such as a copyrighted picture, copyrighted drawing, or a trademarked logo, the database could contain one or more images of the visually unique component. [0024] Where the protected content is alphanumeric text, such as a trademarked word mark or a copyrighted text, the system is preferably configured to pattern-match the protected content against alphanumeric text detected either upon a surface of the 3D object, or formed by the 3D object itself”) but is silent about dictionary.
However Kataoka teaches the text character is identified by looking up the text component in a dictionary (Kataoka  [0059] “…..Note that, upon determining that the static dictionary 124 contains some basic word that matches the word, the word determining unit 112 encodes the word into a word code corresponding to the contained basic word”). 
Kataoka and Cera modified by Baldwin and Bennett are analogous art as all of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Cera modified by Baldwin by looking up the 2D text component in a dictionary similar to have the text character identified by looking up the text component in a dictionary as taught by Kataoka.
The motivation for the above is to use a good source identification of text as a dictionary will have all characters of a language. 

Claims 5, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cera modified by Baldwin and Bennett as applied to claims 1, 8 and 22 above, and further in view of Takemoto et al. (US Pat. Pub. No. 20070097208, “Takemoto”).
Regarding claims 5, 12 and 24 Cera modified by Baldwin and Bennett doesn’t expressly teach identifying the corresponding 3D model by looking up the identified text character in a data structure containing 3D text models.
However Takemoto teaches identifying corresponding 3D model by looking up identified text character in a data structure containing 3D text models ( [0166] “...In addition to this configuration, it is also possible to create a conversion rule table for converting the 2D text data into the 3D text data”).
Takemoto and Cera modified by Baldwin are analogous art as all of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Cera modified by Baldwin and Bennett by identifying corresponding 3D model by looking up Takemoto.
The motivation for the above is to retrieve a 3d text for a corresponding 2d text in a faster way and to use one source to retrieve 3d text from 2d text.

Response to Arguments
Applicant’s arguments, see remarks Pages 6-8, filed 12/17/2020, with respect to rejection of claims 1, 8 and 22 have been fully considered and are not persuasive. Therefore the rejection has been maintained.

Applicant argues see remarks page 7-8 “The Office Action cites to paragraph 25 of Baldwin1 as teaching the limitation “adding metadata relating to the corresponding 3D model to the file,” which was recited in the original claim 7. Applicant respectfully disagrees……However, this does not teach “adding metadata relating to the corresponding 3D model to the file.” First, there is nothing in the above paragraph or anywhere else in Baldwin or Cera that teaches or suggests adding metadata to the file. An alert about the file is not the same as the file. There is nothing in the above paragraph that suggests the alert is the same as the file. Furthermore, sending metadata with the alert is not the same as adding metadata to the alert, let alone adding metadata to the file. Second, the metadata discussed in Baldwin is metadata relating to the file. This is not the same as “metadata relating to the corresponding 3D model.” 

Baldwin teaches metadata is embedded within the file. See Baldwin claim 9 “9.  The method of claim 1, further comprising analyzing metadata embedded within the file when the protected subject matter is detected”. Paragraph [0025] of Baldwin mentions that the metadata is related to 3d model/protected subject matter. [0025] “…….Such an alert is preferably sent with additional metadata related to the file and/or the protected subject matter”.
                                                                                                                                                                                             
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612